Case 1:07-cv-00905-RJL Document 108 Filed 04/08/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

EL PASO NATURAL GAS COMPANY,
Plaintiff,

THE NAVAJO NATION

v.
UNITED STATES OF AMERICA, et al.,

)
)
)
)
)
)
Intervenor-Plaintiff, ) Civil Case No. 07-905 (RJL)
)
)
)
)
)
Defendants. )

ORDER
(April qt 2020)

On May 30, 2017, I granted the parties’ joint motion for voluntary dismissal. See
Dkt. # 107. As part of that order, I “retain[ed] jurisdiction over this matter solely for the
purpose of preserving Plaintiff Navajo Nation’s reinstatement rights as provided in the
Settlement Agreement and to entertain any motion for reinstatement of the Remaining
[Resource Conservation and Recovery Act] Claims and any response thereto.” Jd. at 1-2.
I further noted that following termination of the Settlement Agreement, my jurisdiction
would lapse. Jd. at 2. No further action has occurred in this case. In light of the

foregoing, it is hereby

ORDERED that the parties shall submit a joint status report within 30 days,

notifying the Court whether its continued jurisdiction is required.

SO ORDERED.

 

RIC J. LEON
United States District Judge
